Correspondence Eastern Light Capital 100 Pine Street, Suite 560 San Francisco, CA 94111 November 12, 2010 Via EDGAR Mr.Jonathan Wiggins United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Eastern Light Capital, Incorporated. Form 10-K for fiscal year ended December31, 2009 Forms 10-Q for the Periods Ended March 31 and June 30, 2010 File No. 1-12941 Dear Mr. Wiggins: Below is the response of Eastern Light Capital, Incorporated, a Delaware corporation (“ELC” or the “Company”), to the comments of the Staff of the Division of Corporation Finance of the United States Securities and Exchange Commission (the “Staff”) contained in your letter, dated November 4, 2010 (the “Letter”), to Richard J. Wrensen, ELC’s Chief Executive Officer and Chief Financial Officer. Each comment contained in the Letter is reproduced below in italics and is followed by the Company’s response. Form 10-Q for the Period Ended March 31, 2010 Condensed Statement of Operations, page 2 1. We note your response to prior comment 3. Please tell us how you determined it was appropriate to record a disposition liability for the anticipated costs of real estate ownership until disposition, and how you determined it was appropriate to include interest on senior debt in this amount. Refer to ASC 360-10-35-37 through 35-43. As of March 31, 2010 the Company’s senior debt reported on Form 10-Q was comprised of five (5) separate balances. Each balance is associated with a specific real estate owned (“REO”) asset held for sale. Two of the REO assets did not have estimated residual equity, while three REO assets had estimated residual equity. None of the REO had accrued for anticipated operational costs of real estate ownership, except for the carrying costs (i.e. interest) of senior debt service. The Company reported the two REO assets without estimated residual equity consistent with the guidance of ASC 360. Specifically, senior debt service carrying costs (i.e. interest) were not preemptively accrued. The Company incorrectly applied ASC 360 to the three REO assets with estimated residual equity. The latter REO had their fair value reduced by (i) estimated disposal costs (brokerage, title, and other disposition costs) and(ii) estimated debt carrying costs (i.e. interest) until the forecasted sale.Upon closer review of ASC 360’s guidance, the Company acknowledges that item (ii) the estimated debt carrying costs (i.e. interest) until the forecasted sale was mistakenly accrued(reference: ASC 360-10-35-43). However, as of March 31, 2010 the preemptive senior debt carrying cost (i.e. interest) accrual had expired on two of the three REO.Therefore, only one REO (item c) had any preemptively accrued carrying costs (i.e. interest).On the following page, Schedule A calculates the over accrued senior debt carrying costs (i.e. interest) and the under reported REO balance on Form 10-Q as of March 31, 2010 was $5,385.The company believes these amounts are immaterial. Schedule A Estimated REO-Senior Debt Estimated Senior Debt Remaining Months Accrued Over Accrued Carry Cost Under Reported REO (a)
